t c summary opinion united_states tax_court nataliya i zhyrova petitioner and david s thompson commissioner of internal revenue respondent intervenor v docket no 3203-10s filed date nataliya i zhyrova pro_se douglas a greenberg for intervenor lesley a hale for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from petitioner’s request for relief from joint_and_several_liability under sec_6015 with respect to understatements of federal_income_tax for and in separate preliminary determinations respondent denied petitioner relief from joint_and_several_liability under sec_6015 c and f for and determined that petitioner qualified for relief from joint_and_several_liability under sec_6015 and f for intervenor disagrees the issues for decision are whether petitioner is entitled to relief under sec_6015 c or f for and relief under sec_6015 or f for because neither petitioner nor intervenor is entirely credible and the record is full of he-said-she-said arguments the court will cobble together the truth as best we can 1at trial petitioner stated that she disagreed with respondent’s preliminary determination for because when she received a letter from the internal_revenue_service informing her that intervenor disagreed with the preliminary determination to grant petitioner relief for she thought the letter meant that the irs had reversed its decision 2intervenor objected to respondent’s preliminary determinations for both and in his notice of intervention filed with the court background some of the facts have been stipulated and are so found the stipulation of facts the second stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in california when she filed her petition petitioner emigrated from russia to the united_states in petitioner earned two master’s degrees and worked for years as an engineer in russia she then worked for years as an accountant for the russian government before coming to the united_states in petitioner enrolled in english tax and accounting classes in the united_states she earned an associate of arts certificate in accounting from a community college in california petitioner began working for h_r block as a tax preparer in and continued to be employed there as of the time of trial petitioner has also been an accountant for contra costa county since petitioner met intervenor in and the couple married in date petitioner and intervenor each had their own bank accounts at separate credit unions petitioner maintained an account at patelco credit_union patelco into which she deposited her paychecks intervenor maintained multiple account sec_3petitioner’s bank account at patelco was a separate_account in the sense that intervenor’s name was not listed on the account petitioner’s son was listed as a joint owner of the patelco account at meriwest credit_union meriwest and an account at commonwealth central credit_union commonwealth intervenor deposited his social_security administration ssa benefits into the commonwealth account intervenor maintained an account at wells fargo bank na wells fargo from which mortgage payments were made in petitioner and intervenor signed a master account application_for the meriwest account with an account number ending in which lists petitioner as a joint owner of intervenor’s basic checking and regular savings accounts petitioner prepared the couple’s and joint federal_income_tax returns the returns reported inter alia the following category wages individual_retirement_account distributions ssa benefits taxable ssa benefits adjusted_gross_income earned_income_credit refund dollar_figure dollar_figure big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number a form ssa-1099 social_security_benefit statement addressed to intervenor accompanied the return the form ssa-1099 reports benefits paid of dollar_figure benefits repaid of dollar_figure and net benefits of dollar_figure the tax_refund was deposited into petitioner’s patelco account the form ssa-1099 issued to intervenor for reports benefits paid of dollar_figure benefits repaid of dollar_figure and net benefits of dollar_figure the refund was deposited into petitioner’s patelco account respondent mailed petitioner and intervenor a cp notice cp notice i proposing an increase in tax of dollar_figure for because the income and payment information the internal_revenue_service irs had on file did not match the entries on the couple’s joint_return the income and payments that did not match were intervenor’s ssa benefits and repayment of ssa benefits and cancellation of debt cod income from two credit card companies reported to the irs on forms 1099-c cancellation of debt the tax increase is the difference between the couple’s claimed earned_income_credit eic and the amount as corrected by the irs step a option i do not agree with any of the changes is marked on the response form that accompanied cp notice i it is clear that option i agree with all changes was marked and that the form was signed with two signatures and dated in the appropriate spaces under option both the box next to option and the accompanying signatures and dates were obliterated before the form was returned to the irs under step b of the response form option i’d like to request a payment plan to pay the tax i owe was also marked and obliterated before the form was returned to the irs under step c contact information only intervenor’s signature is present respondent mailed petitioner and intervenor a notice_of_deficiency for that determined a deficiency of dollar_figure neither petitioner nor intervenor responded to the notice_of_deficiency therefore respondent assessed the income_tax deficiency for respondent mailed petitioner and intervenor a cp notice cp notice ii proposing a tax increase of dollar_figure for because the income and payment information the irs had on file did not match the entries on the couple’s joint_return the income and payments that did not match were intervenor’s ssa benefits and repayment of ssa benefits form_w-2 income and other income from taylor v ross ross interest_income from wells fargo and meriwest and taxable retirement income from meriwest neither petitioner nor intervenor responded to cp notice ii respondent mailed petitioner and intervenor a notice_of_deficiency for that determined a deficiency of dollar_figure neither petitioner nor intervenor responded to the notice_of_deficiency therefore respondent assessed the income_tax deficiency for petitioner submitted form_8857 request for innocent spouse relief to respondent for tax years and petitioner checked no as her answer to the questions pertaining to being a victim of spousal abuse and whether she suffered any mental or physical problems when the returns were signed petitioner also answered that she did not know that intervenor had not given her all of the information needed to prepare the couple’s tax returns correctly petitioner listed her monthly income as dollar_figure and her monthly expenses as dollar_figure five hundred dollars of petitioner’s monthly income is listed as gifts respondent mailed petitioner a preliminary determination for proposing to deny relief under sec_6015 b c and f because relief is not allowed on tax you owe on your own income or deductions petitioner requested a hearing with the irs appeals_office appeals on form statement of disagreement for petitioner did not receive a final_determination for respondent mailed petitioner a preliminary determination for proposing to grant relief under sec_6015 and f intervenor filed form with the irs disagreeing with its determination that petitioner should be granted relief under sec_6015 and f petitioner requested a hearing with appeals on form for because no action had been taken on her account petitioner did not receive a final_determination for petitioner timely filed a petition with the court disagreeing with respondent’s preliminary determinations for both and after receiving no communication from the irs for months intervenor then filed a notice of intervention petitioner and intervenor legally_separated in date at the time of trial they were still in the process of finalizing their divorce discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 where an individual elects to have sec_6015 or c apply or in the case of an individual who requests equitable relief under sec_6015 sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section i burden_of_proof except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 affd 101_fedappx_34 6th cir under subsections b and c a taxpayer need only persuade the court by a preponderance_of_the_evidence stergios v commissioner tcmemo_2009_15 see also mcclelland v commissioner tcmemo_2005_121 under subsection b the taxpayer must prove to the court that he or she had no knowledge or reason to know of the understatement and meets the other requirements of the subsection under subsection c the taxpayer must prove to the court that he or she meets the subsection’s requirements if the taxpayer does not so prove or if the commissioner proves to the court that any one of the three exceptions for which he bears the burden_of_proof applies relief will be denied see sec_6015 c d c generally in subsection c cases where the taxpayer challenges the commissioner’s denial of relief the allocation of the burden_of_proof is placed upon the adverse parties this allocation becomes more difficult when the commissioner favors granting relief and the nonrequesting spouse intervenes to oppose granting relief stergios v commissioner supra see sec_6015 rule see also 115_tc_118 114_tc_354 nonrequesting spouse’s right to intervene the same in both stand-alone and affirmative defense cases in cases where the commissioner is no longer an adverse_party to the taxpayer and the intervenor opposes relief on the basis of any of the three exceptions mentioned above it is possible that the burden_of_proof would be shifted to the intervenor see stergios v commissioner supra the court need not decide who has the burden_of_proof under subsection c because both parties introduced evidence and we shall decide the issues by a preponderance_of_the_evidence see id ii sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual makes a valid election the only elements at issue for are subparagraphs b and c a erroneous items there are two erroneous item sec_4 attributable to one individual filing the return--cod income and ssa benefits both of these items are attributable to intervenor the cod income resulted from the cancellation of credit card debt intervenor incurred before he met and married petitioner the ssa benefits are also attributable to intervenor the unreported taxable ssa benefits resulted from the cod income not being reported on the return petitioner satisfies the subparagraph b element 4see sec_1_6015-1 income_tax regs erroneous item b reason to know under subparagraph c petitioner must also prove that she did not know or had no reason to know that there was an understatement on the return the record contains no evidence establishing that petitioner had actual knowledge that the couple’s return contained an understatement when she signed it therefore the court’s analysis is governed by whether petitioner had reason to know of the understatement when she signed the return in the ninth circuit5 the requesting spouse has reason to know of an understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the substantial_understatement 887_f2d_959 9th cir and cases cited thereat see also 3_f3d_1342 9th cir extending the 5but for sec_7463 an appeal would lie with the court_of_appeals for the ninth circuit see sec_7482 therefore the court follows the law of that circuit see 54_tc_742 affd 445_f2d_985 10th cir 6the court has employed a similar test whether a reasonably prudent taxpayer in the requesting spouse’s position when the requesting spouse signed the return could be expected to know that the return contained an understatement or that further investigation was warranted haltom v commissioner tcmemo_2005_209 and cases cited therein price test from deduction to omission_of_income cases revg tcmemo_1991_361 and tcmemo_1991_472 with respect to omission_of_income cases in deciding whether the requesting spouse had reason to know of the understatement when he or she signed the return courts also consider whether the requesting spouse was aware of the circumstances of the transactions that gave rise to the understatement not the tax consequences wiksell v commissioner tcmemo_1994_99 revd on other grounds 90_f3d_1459 9th cir see also 94_tc_126 a taxpayer claiming innocent spouse status must establish that he or she is unaware of the circumstances that give rise to the understatement not merely the tax consequences affd 992_f2d_1132 11th cir korchak v commissioner tcmemo_2006_185 applying the knowledge of the circumstances of the transactions test in the context of a claim for relief under sec_6015 to decide whether the requesting spouse was aware of the circumstances of the transactions that gave rise to the understatement the court_of_appeals for the ninth circuit examines factors including the requesting spouse’s education level the requesting spouse’s involvement in the couple’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to past income levels standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning finances pietromonaco v commissioner supra pincite price v commissioner supra pincite intervenor’s cod income petitioner’s and intervenor’s financial lives overlapped but neither was completely honest with the other when it came to money or many other facets of their lives petitioner did not open mail addressed to intervenor petitioner found one opened statement from a credit counseling program that outlined intervenor’s creditors and account balances when petitioner questioned intervenor about the debt intervenor responded that his ex-wife had incurred charges on his credit cards he told petitioner it was none of her business and that he would handle it the court concludes that when petitioner asked intervenor for his tax documents to prepare the couple’s return intervenor did not provide her with a form 1099-c reporting the cod income 7the court has employed similar factors the requesting spouse’s education level and his or her business knowledge and experience the requesting spouse’s participation in business affairs or bookkeeping the nonrequesting spouse’s openness about the couple’s income and business transactions the presence of unusual or lavish expenditures and whether the couple’s standard of living improved significantly during the years in issue laird v commissioner tcmemo_1994_564 petitioner has a certificate in accounting and has taken tax classes at h_r block she paid a portion of the couple’s bills and household finances from her patelco account she also prepared the couple’s joint tax returns there is nothing in the record to indicate that there were any lavish or unusual expenditures made by either petitioner or intervenor petitioner did accuse intervenor of opening a credit card account in her name without her permission each accused the other of additional financial misdeeds although petitioner does have an accounting background and has taken some tax classes the court does not believe that petitioner’s education when combined with the other factors would make her cognizant of intervenor’s cod income simply because she was aware that he had credit card debt a reasonably prudent taxpayer in petitioner’s position at the signing of the return would not have known that intervenor had cod income simply because he had engaged a credit counseling agency to assist him 8petitioner wrote a check from one meriwest account for dollar_figure after allegedly finding the checkbook in intervenor’s car petitioner deposited the check into an account that she owned with her daughter at another bank petitioner wrote on the check’s memo line that it was for her 55th birthday party but she admitted at trial that that was not the purpose of the check petitioner wrote the check in retaliation for intervenor’s alleged credit card fraud he opened a credit card account in petitioner’s name and alleged extramarital affair intervenor was unaware that petitioner had written and cashed the check until after the funds had been transferred to her and her daughter’s account with his credit card debt petitioner did not have reason to know about intervenor’s cod income therefore petitioner satisfies the element under subparagraph c as to intervenor’s cod income increase in taxable ssa benefits petitioner was aware that intervenor had received ssa benefits intervenor’s taxable ssa benefits are an erroneous item because intervenor failed to provide petitioner with the requisite information concerning his cod income at trial petitioner made it clear by stating more than once that the reason the taxable_portion of the ssa benefits had increased was that the couple’s taxable_income had increased by the amount of intervenor’s unreported cod income the court concludes that had petitioner known about the cod income when completing the couple’s return she would have included it in the couple’s income and in the computation for the taxable_portion of intervenor’s ssa benefits petitioner did not have reason to know of the increase in the taxable_portion of intervenor’s ssa benefits therefore petitioner satisfies the element under subparagraph c as to the increase in the taxable_portion of intervenor’s ssa benefits the court notes that the deficiency for resulted from respondent’s disallowance of the eic but for intervenor’s erroneous items the claimed eic would not have been overstated the claimed eic is the consequence rather than the cause of the omission of intervenor’s cod income from the couple’s gross_income and the increase of his taxable ssa benefits for petitioner satisfies both of the elements in issue under sec_6015 therefore petitioner is entitled to relief under sec_6015 for dollar_figure iii respondent proposed to grant petitioner relief under sec_6015 and f for intervenor disagrees with respondent’s determination a relief under sec_6015 sec_6015 allows proportionate tax relief if a timely election is made through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or have been living apart for a 12-month_period petitioner and intervenor were legally_separated on date relief granted under subsection c will be allocated under subsection d sec_6015 provides that items giving 9even if the court were to view the eic as an erroneous item it too would be attributable to intervenor because it was his unreported income that created the overstated eic 10because we hold that petitioner is entitled to relief under sec_6015 there is no need to discuss potential relief under sec_6015 or f for rise to a deficiency on a joint_return are to be allocated between spouses as if separate returns had been filed the requesting spouse is liable only for his or her proportionate share of the deficiency that results from the allocation sec_6015 where as here the joint_return omits items of income those items are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs to the extent that an item giving rise to a deficiency provided a tax_benefit on the joint_return to a requesting spouse however that item shall be allocated to the requesting spouse in computing his or her share of the deficiencydollar_figure sec_6015 sec_1_6015-3 income_tax regs any allocation under sec_6015 is made without regard to community_property_laws charlton v commissioner tcmemo_2001_76 relief under subsection c is not available if the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof that is not allocable to such individual sec_6015 121_tc_73 11petitioner and intervenor claimed an eic of dollar_figure on their return and respondent disallowed the entire amount allocation of the claimed eic for to intervenor is not permitted because the dependent claimed for the eic was petitioner’s son see sec_6015 a see also sec_1_6015-3 income_tax regs 115_tc_183 affd 282_f3d_326 5th cir the actual knowledge standard is narrower than the reason to know standard of subsection b or f mcdaniel v commissioner tcmemo_2009_137 see also s rept pincite 1998_3_cb_537 a ctual knowledge must be established by the evidence and shall not be inferred based on indications that the electing spouse had a reason to know the knowledge requirement under sec_6015 does not require the requesting spouse to possess actual knowledge of the tax consequences stemming from the item giving rise to the deficiency hopkins v commissioner supra pincite cheshire v commissioner supra pincite sec_1_6015-3 income_tax regs rather the statute mandates only a showing that the requesting spouse actually knew of the item on the return that gave rise to the deficiency or portion thereof without regard to whether he or she knew of the tax consequences 292_f3d_800 d c cir affg tcmemo_2000_332 cheshire v commissioner supra the court will examine each of the items of unreported income in turn to decide whether petitioner had actual knowledge of the items that gave rise to the deficiency for ross income intervenor earned wage income of dollar_figure and other income of dollar_figure from ross for it is not clear from the record that petitioner had actual knowledge of intervenor’s employment at ross in there are no payroll deposits from ross in the meriwest accounts for petitioner testified that she helped intervenor find other work in in that process petitioner reviewed intervenor’s résumé and was aware that intervenor had worked at ross in the past no evidence was presented that established petitioner was aware that intervenor earned any income from ross for therefore petitioner did not have actual knowledge of the wage income and other income intervenor earned from ross for interest_income from wells fargo and meriwest intervenor earned de_minimis amounts of interest_income from wells fargo dollar_figure and meriwest dollar_figure for petitioner was aware that intervenor’s mortgage was held by wells fargo but she had no access to the account or its statements other than her knowledge of the existence of the wells fargo account no evidence was presented that petitioner had actual knowledge of the unreported wells fargo interest for petitioner was also aware that intervenor maintained accounts at meriwest she was listed as a joint owner of two of the meriwest accounts and had access to the account statements petitioner’s testimony about her knowledge and examination of the account statements was both contradictory and self-serving she testified that she knew about the meriwest accounts in when they were open and later testified that she did not know about the meriwest accounts until petitioner also testified that the account statements were addressed to intervenor and that she did not open mail that was not addressed to her on cross-examination petitioner testified that she could not find intervenor’s ssa benefit deposits in the meriwest account statements stating but for me it was puzzle where this money came from because i didn’t see them on meriwest account the court concludes that petitioner not only had access to the meriwest account statements but also reviewed those statements thus petitioner had actual knowledge of the unreported interest_income from the meriwest accounts for increase in the taxable_portion of intervenor’s ssa benefits intervenor earned ssa benefits of dollar_figure in and repaid ssa benefits of dollar_figure intervenor’s net ssa benefits for were dollar_figure petitioner was aware that intervenor was paid ssa benefits in and included the benefits when she prepared the couple’s joint federal_income_tax return on which they reported taxable ssa benefits of dollar_figure petitioner did have actual knowledge of intervenor’s taxable ssa benefits of dollar_figure for and that amount cannot be allocated entirely to intervenor but ‘ w here an electing spouse has actual knowledge of an income source but no knowledge of the amount of the financial gain the electing spouse may still qualify for relief under sec_6015 ’ zoglman v commissioner tcmemo_2003_268 quoting rowe v commissioner t c memo sec_1 c example iii income_tax regs the increase in intervenor’s taxable ssa benefits resulted from unreported income attributable to intervenor as the court has found above petitioner was unaware of the ross income and the wells fargo interest_income the court discusses infra pp why petitioner is not liable for the portion of the deficiency attributable to the tax on meriwest interest_income but is jointly and severally liable for the unreported taxable retirement income for the items of unreported income of which petitioner had no actual knowledge the ross income the wells fargo interest_income and the meriwest interest_income the court holds that she is not liable for the portion of the deficiency attributable to the increase of taxable ssa benefits due to those items petitioner did have actual knowledge of the increase in taxable ssa benefits attributable to intervenor’s unreported taxable retirement incomedollar_figure taxable retirement income according to the meriwest account statements dollar_figure was transferred from intervenor’s individual_retirement_account ira to the couple’s joint savings account in the joint savings account had a zero balance before the transfer of the ira funds the transfer was made in date withdrawals were made from the joint checking account in march april may june and date there was no activity on the account for the remainder of the year as we have found above petitioner had access to and reviewed the meriwest account statements therefore petitioner had actual knowledge of the transfer of the ira funds into the couple’s joint savings account petitioner did not have actual knowledge of intervenor’s wage and other income from ross intervenor’s interest_income from wells fargo or the increase in intervenor’s taxable ssa benefits attributable to these items of unreported income and the meriwest interest_income therefore petitioner is entitled to 12we leave the computation of the actual amount of taxable ssa benefits and the tax thereon for which petitioner is liable to the parties under rule 13respondent listed dollar_figure as the amount of the unreported taxable retirement income for no explanation was provided for the discrepancy relief under sec_6015 for the portion of the deficiency attributable to these items of income b equitable relief under sec_6015 a taxpayer is entitled to relief under subsection f if taking into account all of the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 revproc_2003_61 sec_4 - 2003_2_cb_296 sets out seven threshold conditions that a requesting spouse must meet before the commissioner will consider a request for relief under subsection f there is no dispute that petitioner meets the threshold requirements for the items discussed below revproc_2003_61 sec_4 c b pincite sets forth a nonexclusive list of factors to be evaluated in requests for relief under sec_6015 for spouses who have met the threshold conditions the factors are marital status economic hardship knowledge or reason to know of the item giving rise to the deficiency any legal_obligation of the nonrequesting spouse to pay the tax_liability pursuant to a divorce decree or agreement significant benefit received by the requesting spouse the requesting spouse’s compliance with income_tax laws following the year for which relief is requested spousal abuse and the requesting spouse’s mental or physical health at the time the return was filed or relief was requested the items for decision under subsection f are the unreported meriwest interest_income and the unreported taxable retirement income for dollar_figure the court will discuss each item in turn meriwest interest_income the unreported meriwest interest_income was dollar_figure for this amount is far too small to find that petitioner received a significant benefit from its exclusion considering the factors the commissioner weighs in matters such as this see revproc_2003_61 sec_4 the court concludes that it would be inequitable to hold petitioner jointly and severally liable for the portion of the deficiency attributable to the unreported meriwest interest_income for little would be gained by burdening this opinion with a discussion of each factor in the revenue_procedure see sec_7463 last sentence 14because we hold that petitioner is liable for the tax due on the unreported taxable retirement income under sec_6015 there is no need to discuss whether petitioner could be relieved of the tax_liability for the increased taxable_portion of intervenor’s ssa benefits attributable to the unreported taxable retirement income under sec_6015 taxable retirement income the court will examine all of the relevant factors listed in the revenue_procedure to decide whether petitioner should be relieved of joint_and_several_liability for tax attributable to the unreported taxable retirement income for we look to petitioner’s marital status at the time of trial in applying de novo review see wilson v commissioner tcmemo_2010_134 petitioner and intervenor were legally_separated at the time of trial this factor weighs in favor of granting relief generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_ petitioner listed her monthly gross pay on form_8857 as dollar_figure she also listed dollar_figure of gifts as part of her monthly income which brought the total to dollar_figure petitioner listed her monthly expenses as dollar_figure petitioner testified that the dollar_figure was a one-time gift from her daughter not a monthly gift petitioner is a tax_return_preparer with several years of experience completing tax returns and other tax forms her testimony that the dollar_figure a month she receives in gifts was a one- time occurrence is self-serving and the court does not have to accept it as the truth see 87_tc_74 collection of the liability would not keep petitioner from paying her basic living_expenses this factor weighs against granting petitioner relief actual knowledge of the income giving rise to the deficiency weighs strongly against granting relief see revproc_2003_61 sec_4 a iii b such knowledge may be overcome only if the factors in favor of granting relief are particularly compelling id as found above petitioner did have actual knowledge of the unreported taxable retirement income for although petitioner could not access the funds in intervenor’s ira the funds were transferred into the couple’s joint checking account to which petitioner did have access petitioner also had access to and reviewed the account statements for all of the meriwest accounts this factor weighs against granting relief petitioner and intervenor’s separation agreement does not make any allocation of the couple’s tax debt therefore this factor is neutral petitioner did deposit both of the refund checks for the years in issue into her patelco account petitioner testified that she and intervenor discussed that the refunds would be used to pay household bills and that the refunds were used as such the court concludes that the refunds were used to pay household bills no evidence was presented that petitioner received a significant benefit beyond normal support as a result of the unpaid tax_liability therefore the court concludes that this factor weighs in favor of granting relief see magee v commissioner tcmemo_2005_263 lack of significant benefit weighs in favor of granting relief under revproc_2003_61 supra petitioner has been in compliance with federal tax laws she filed as a head_of_household for and fully paid her tax liabilitydollar_figure therefore this factor weighs in favor of granting relief the factors of abuse and mental or physical health will favor granting relief if present but will not weigh against granting relief if not present see revproc_2003_61 sec_4 b c b pincite there was no evidence that petitioner was abused or that she suffered from any mental or physical health problems therefore the factors of abuse and mental or physical health are neutral the factors of economic hardship and petitioner’s actual knowledge of the unreported taxable retirement income weigh against granting petitioner relief under subsection f for this item_of_income the remaining factors are not compelling enough to overcome petitioner’s actual knowledge of the unreported 15no evidence was presented that petitioner has not continued to be in compliance with her federal tax obligations taxable retirement income see revproc_2003_61 sec_4 a iii b therefore it is not inequitable to hold petitioner jointly and severally liable for the portion of the deficiency attributable to the unreported taxable retirement income for iv conclusion after review of all of the evidence the court concludes that petitioner is entitled to relief under sec_6015 for and under sec_6015 for for the portion of the deficiency attributable to intervenor’s ross income and wells fargo interest_income and the portion of the increase in intervenor’s taxable ssa benefits attributable to these items of income and the meriwest interest_income petitioner is also entitled to relief under sec_6015 for for the portion of the deficiency attributable to intervenor’s meriwest interest_income petitioner is not entitled to relief under sec_6015 or f for the tax due on the unreported taxable retirement income for petitioner is also not entitled to relief from liability for the portion of the deficiency attributable to the increase in intervenor’s taxable_portion of ssa benefits for due to the retirement income petitioner cannot allocate the eic for because her son was the dependent claimed for the credit we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
